Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.

Claim Status
Claims 19-21, 55 and 64-66 are pending. Claim 66 has been added. Claim 55 has been amended. Claims 19-21 and 64-65 are being examined in this application. In the response to the restriction requirement, Applicants elected SEQ ID NO: 1, doxorubicin, and triple negative breast cancer. Claims 55 and 66 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This rejection has been modified.
Claims 19-21 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler et al. (WO 2009/083968) in view of Nagai et al. (Cell Reports, 12, 2049-2059, 2015) and Vyas et al. (J Clin Med Res. 2016;8(2):162-167).
Sandler et al. teach a method of treatment of cancer comprising administering SEQ ID NO: 8 (C-terminal 14aa of KTPAF50) (claims 3-4 and 17-18). It is noted that SEQ ID NO: 8 corresponds to instantly claimed SEQ ID NO: 1.
Sandler et al. further teach the cancer is breast cancer (claim 19; page 3, line 4; page 11, lines 28-31).
Sandler et al. also teach that KTPAF50 stimulates the secretion of interferon-gamma. Thus indicating that KTPAF50 has an anti-cancer role (page 16, lines 3-7; Fig. 2).
Sandler et al. additionally teach that the % of viable cells is not statistically different among the KTPAF50 peptide (A), the N terminal 36 aa of KTPAF50 (B), and the C terminal 14 aa of KTPAF50 (C); (SEQ. ID. NO: 8) (see Fig. 7).  
Sandler et al. do not teach treating triple breast cancer.
Sandler et al. also do not teach co-administering at least one anti-cancer agent.
Nagai et al. teach that triple-negative breast cancer cells responded to interferon-gamma (Fig. 2B).
Vyas et al. teach that doxorubicin is the first-line therapy for triple negative breast cancer (abstract).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that KTPAF50 and doxorubicin are effective in treating breast cancer, it would have been obvious to combine the two compounds with the expectation that such a combination would be effective in treating breast cancer. Thus, combining them flows logically from their having been individually taught in prior art.
	Furthermore, it would have been obvious to one of ordinary skill in the art to treat triple negative breast cancer with KTPAF50 and doxorubicin because Sandler et al. teach that KTPAF50 stimulates the secretion of interferon-gamma, and Nagai et al. teach that triple-negative breast cancer cells responded to interferon-gamma.
One of ordinary skill in the art would have reasonably expected the KTPAF50 of Sandler et al. to stimulate the secretion of interferon-gamma, thus treating triple negative breast cancer.
With respect to claim 20, the MPEP 2112.01 states that “'Products of identical chemical composition cannot have mutually exclusive properties.’ In the instant case, the KTPAF50 of Sandler et al. will inherently increase expression of at least one of HER2/neu, ER or PR.
.

Response to Amendment
The Declaration under 37 CFR 1.132 filed on 8/4/2021 is insufficient to overcome the rejection of claims 19-21 and 64-65 under 35 U.S.C. 103 based upon Sandler et al., Nagai et al, and Vyas et al. as set forth in the last Office action.
Applicant argues that “[m]ice treated with the claimed peptide did not exhibit elevated IFN-gamma levels relative to non-treated mice. Thus, while the 50aa peptide disclosed by Sandler stimulates the secretion of IFN-gamma from human white blood cells, there is no evidence nor reason to believe that the 14aa claimed peptide stimulates secretion of IFN-gamma. Accordingly, the demonstrated synergism between the claimed peptide and doxorubicin and cisplatin for treating TNBC cancer is surprising, and cannot be considered as involving IFN-gamma”.
Applicant’s arguments are not persuasive.
Fig. 2 of Sandler (depicted below) clearly shows that the levels of IFN-gamma are elevated upon administration of 100 ng/ml of KTPAF50.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

g for 2 weeks as compared to untreated mice.
The MPEP 716.02(d) states that unexpected results must be commensurate in scope with the claimed invention.
In the instant case, they are not. The claimed method is not drawn to specific amounts of SEQ ID NO: 1.
Furthermore, as shown in Fig. 15 of the instant application (depicted below), after 2 weeks of treatment (the same length of treatment used in the data shown in the declaration), there is no statistical difference between in Doxorubicin-, APC1- and APC1+Doxorubicin- treated groups. 


    PNG
    media_image2.png
    517
    837
    media_image2.png
    Greyscale

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s arguments filed on 8/4/2021 have been fully considered but they are not persuasive.
Applicant argues that Sandler teaches the use of the peptide of SEQ ID NO: 8 for treating cancer where the peptide is administered alone, and further argues that Sandler does not exemplify that SEQ ID NO: 8 which is the C-terminal 14 amino acid fragments of KTPAF50 is useful in the treatment of any breast cancer let alone TNBC.
Applicant also argues that the Sandler publication clearly teaches against any advantageous use of CCAcF50 fragments over the entire 50aa peptide.
Applicant additionally argues that according to the publication of Kominsky (Exhibit A), “[I]FN-gamma treatment of DU145 and PC-3 cells caused a reduction in neu/HER-2 expression. Thus, even in case that the claimed peptide does secrets IFN-gamma as argued by the Examiner, the HER2 expressions levels are expected to decrease. The results however showed the contrary- throughout the present application (example 1, figures 1- 4 and 8 for instance), administration of the claimed polypeptide APC1 increased expression of (HER2) receptors. Example 1 shows that administration of triple negative breast cancer (TNBC) cells with the polypeptide APC1 increased expression of the human epidermal growth factor receptor 2 (HER2) receptors as well as the estrogen receptor on TNBC cells. This again supports the notion that the claimed peptide does not secret IFN-gamma”. 
Applicant’s arguments are not persuasive. 
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as In re Keller, 208 USPQ 871 (CCPA 1981).
In the instant case, as discussed in the rejection above, Sandler et al. do not teach: 1) treating triple breast cancer; and 2) co-administering at least one anti-cancer agent.
However, the deficiencies of Sandler et al. are cured by the references of Nagai et al. and Vyas et al.
As discussed in the rejection above, Sander et al. teach a method of treatment of breast cancer comprising administering KTPAF50 (which stimulates the secretion of interferon-gamma), Nagai et al. teach that triple-negative breast cancer cells responded to interferon-gamma, and Vyas et al. teach that doxorubicin is the first-line therapy for triple negative breast cancer. Thus, the skilled artisan would have been motivated to stimulate the secretion of interferon-gamma with KTPAF50 to treat triple-negative breast cancer, and would have been further motivated to combine doxorubicin and KTPAF50 since the references teach that KTPAF50 and doxorubicin are effective in treating breast cancer.
For the reasons stated above the rejection is maintained.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658